UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------x
THOMAS FALCIANO,

                      Plaintiff,
                                                    MEMORANDUM AND ORDER
       -against-                                    Case No. 18-CV-06853 (FB)

COMMISSIONER OF SOCIAL
SECURITY,

                       Defendant.
------------------------------------------------x

Appearances:

 For the Plaintiff:                                 For the Defendant:
 FRANSESCA ZELTMANN                                 GAIL A. MATTHEWS
 Persaud + Zeltmann                                 United States Attorney’s Office
 675 Broadway                                       Eastern District of New York
 Massapequa, NY 11758                               271 Cadman Plaza East
                                                    Brooklyn, NY 11201

BLOCK, Senior District Judge:

       Thomas Peter Falciano (“Falciano”) appeals the Commissioner of Social

Security’s (“Commissioner”) final decision denying his application for disability

insurance benefits (“DIB”).          Both Falciano and the Commissioner move for

judgment on the pleadings. Upon review, the Court finds that the Commissioner

failed to consider relevant record evidence, denies both parties’ motions and

remands for further proceedings consistent with this Memorandum and Order.




                                                1
                                           I.

      Falciano (born February 5, 1954) applied for DIB in February 2015, alleging

injuries to his neck, back, and right knee, and sciatica in his right hip and foot.

Disability Determination Services (“DDS”) denied his application, and Falciano

sought and participated in a hearing before Administrative Law Judge (“ALJ”)

David Tobias. Applying the five-step evaluation process prescribed in 20 C.F.R.

§§ 404.1520(a)(4) and 416.920(a)(4),1 ALJ Tobias rendered a decision in August

2017, once again denying Falciano’s DIB application (“Decision”).

      In relevant part, ALJ Tobias determined that Falciano had severe impairments

in his right knee and lumbar spine but retained a residual functional capacity

(“RFC”) to perform “medium work.” Under 20 CFR 404.1567(c), “medium” work

is any work that “involves lifting . . . 50 pounds at a time[,] with frequent lifting or

carrying of objects weighing up to 25 pounds.” Social Security Regulation 83-10

further defines the “full range of medium work” as “usually requir[ing] frequent



      1
         The Commissioner must determine “(1) whether the claimant is currently
engaged in substantial gainful activity; (2) whether the claimant has a severe
impairment or combination of impairments; (3) whether the impairment meets or
equals the severity of the specified impairments in the Listing of Impairments; (4)
based on a ‘residual functional capacity’ assessment, whether the claimant can
perform any of his or her past relevant work despite the impairment; and (5) whether
there are significant numbers of jobs in the national economy that the claimant can
perform given the claimant’s residual functional capacity, age, education, and work
experience.” McIntyre v. Colvin, 748 F.3d 146, 150 (2d Cir. 2014). The burden of
proof is on the claimant but shifts to the Commissioner at the fifth step. Id.
                                           2
bending-stooping,” “considerable lifting,” and “[f]lexibility of the knees as well as

the torso.” SSR 83-10 (S.S.A. 1983). Based upon that RFC, ALJ Tobias concluded

that Falciano was able to perform his past work as a “recycling supervisor”2 and so

did not qualify for disability benefits. The Decision became final in 2018 when the

Appeals Council summarily denied Falciano’s petition for review.

      Falciano now appeals, challenging the RFC determination as unsupported by

substantial record evidence.      The Court agrees and remands for additional

consideration of the record and/or development thereof, as necessary.

                                          II.

      The Court may set aside a final determination that is “based upon legal error

or if the factual findings are not supported by substantial evidence in the record as a

whole.” Greek v. Colvin, 802 F.3d 370, 374–75 (2d Cir. 2015). Substantial evidence

means “more than a mere scintilla,” Richardson v. Perales, 402 U.S. 389, 401

(1971); it is “such relevant evidence as a reasonable mind might accept as adequate

to support a conclusion.” Burgess v. Astrue, 537 F.3d 117, 127 (2d Cir. 2008). An

ALJ “need not address every shred of evidence in the administrative record,” Wright

v. Berryhill, No. 3:17-cv-00501, 2018 WL 3993442, at *5 (D. Conn. Aug. 21, 2018),



      2
         As a “recycling supervisor,” Falciano assigned waste-disposal personnel to
routes, answered customer complaints, and ensured waste disposal trucks were
maintained. See Dictionary of Occupational Titles, manager solid waste disposal,
DOT 184.167-078.
                                         3
but may not ignore “relevant and probative evidence which is available,” Lopez v.

Sec’y of Dep’t of Health & Human Servs., 728 F.2d 148, 150–51 (2d Cir. 1984). The

Court finds that the ALJ’s assessment of Falciano’s RFC deficient as it failed to

properly consider relevant medical and non-medical evidence.

                                       ***

      Falciano sought treatment for his back pain as early as 1992, and for his right

knee starting in 2014. Treatment records from Dr. Jay Riess, DC—Falciano’s long-

time chiropractor—show a history of back injuries from “work-related” incidents,

including injuries in 1997, 1998, 1999, and 2003. According to an MRI exam

performed in 1999, Falciano has disc herniation, disc “narrowing,” and disc

degeneration throughout his lumbar spine. In 2015, Dr. Riess noted that Falciano

had “permanent cervical and lumbar dysfunctions,” that his back pain was “chronic

and [in] deteriorating condition,” and that the “[p]rognosis [was] poor for a full

functional recovery.” At the time Dr. Riess recommended that Falciano lift no more

than 15 pounds and avoid work that involved bending, stooping, or kneeling. In

2017, Dr. Riess further diagnosed Falciano with degenerative cervical disc syndrome

and paraspinal myofascitis (chronic pain), and recommended Falciano lift no more

than 10 pounds.




                                         4
      Dr. Andrea Pollack, the Commissioner’s consultative physician, also

observed “moderate restriction[s]” in Falciano’s ability to bend or kneel, and lift or

carry weight.

      Tae Hyun Kim, an acupuncturist who treated Falciano in 2014 and 2015,

reported that “[b]ending forward would create” a “sharp shooting pain” so severe

that Falciano struggled to put on socks.

      Orthopedist Dr. Michael Schwartz, MD, treated Falciano for right knee pain

between 2014 and 2016. Dr. Schwartz diagnosed Falciano with a degenerative tear

in his medial meniscus, administered cortisone injections to his knee, and prescribed

physical therapy. In 2016, after Falciano continued to report pain even with physical

therapy, Dr. Schwartz recommended arthroscopic surgery.

      The Decision ignores or mischaracterizes much of that record. First, it

dismisses the 1999 MRI of Falciano’s spine on the basis that “[Falciano] was able

to work years after this testing,” but then fails to address the 2003 injury or 2015

prognosis that Falciano’s condition was “chronic and deteriorating.” Second, it

states that Falciano’s “neck and shoulder pain were much more relieved” after

acupuncture treatment, but omits how (if at all) the acupuncture treatment affected

Falciano’s back or his knee. Third, it incorrectly states that Falciano “declined

arthroscopic surgery” even though Dr. Schwartz’s treatment records clearly state

Falciano “consented” to the procedure. Finally, the Decision fails to explain why

                                           5
the exertional limitations identified by Dr. Riess (avoid bending, stooping, kneeling,

and lifting more than 15 pounds) and Dr. Pollack (“restrictions” in bending,

kneeling, lifting, and carrying weight) were jettisoned in favor of an RFC that

corresponds with lifting 50 pounds and “usually requires frequent bending-

stooping.” An ALJ may not “simply pick and choose . . . only such evidence that

supports [his or her] determination, without affording consideration to evidence

supporting the plaintiff’s claims.” Sutherland v. Barnhart, 322 F. Supp. 2d 282, 289

(E.D.N.Y. 2004).

      In addition, “[b]ecause an RFC determination is a medical determination, an

ALJ who makes an RFC determination in the absence of supporting expert medical

opinion has improperly substituted his own opinion for that of a physician, and has

committed legal error.” Hilsdorf v. Comm’r of Soc. Sec., 724 F. Supp. 2d 330, 347

(E.D.N.Y. 2010). ALJ Tobias based the RFC assessment on little more than his own

interpretation of Falciano’s testimony, explaining that:

             [Falciano’s] reported daily activities are greater than one might expect,
             given his allegations of total disability. For example, [Falciano] stated
             that he is able to shop in stores 1-2 times a week for about 45 minutes
             and “tinker around” in his shop fixing fishing poles and reels. He can
             prepare simple meals and perform light laundry and housekeeping. He
             is able to drive, take public transportation, and goes out alone and
             attends church. He states that sometimes[,] once a month or maybe
             weekly[,] he goes fishing, plays cards and goes to the library. . . . His
             activities of daily living are inconsistent with his complaints.




                                          6
      Falciano’s testimony is not a “properly submitted medical opinion,” and the

ALJ does not explain how testimony regarding “light laundry” and attending church

bears upon the issue of Falciano’s RFC or ability to work in waste disposal.3 Cf.

Balsamo v. Chater, 142 F.3d 75, 81–82 (2d Cir. 1998) (“[W]hen a disabled person

gamely chooses to endure pain in order to pursue important goals, such as attending

church . . . it would be a shame to hold this endurance against him in determining

benefits unless his conduct truly showed that he is capable of working.” (internal

quotations omitted)).

      Also, Dr. Schwartz, Dr. Riess, Dr. Pollack, and Mr. Kim all observed physical

impairments in Falciano that inhibit his working at a “medium” RFC level. Notably,

the ALJ mistook Dr. Schwartz for a physical therapist rather than a medical doctor

whose opinion would be entitled to “controlling weight” under 20 C.F.R. §

404.1527(c)(2).4 Dr. Riess—the chiropractor—treated Falciano for over 20 years,



      3
          Falciano testified that as a “recycling supervisor” he picked-up recyclable
waste from residential and commercial sites; was “in the field 95% of the time;”
“was probably in and out of [his] truck 20 to 30 times a day;” and that he had to lift
garbage bins weighing “50 pounds or more” as often as “four or five times a day, if
not more.”
       4
         In addition to Dr. Michael Schwartz, MD, Falciano received treatment from
physical therapist, Dr. William Schwartz, DPT. The ALJ apparently confused the
qualifications of each “Schwartz.” Compare Decision at 6 (“On February 26, 2014
the claimant presented to Michael Schwartz, P.T., for complaints of right knee
pain. . . . Mr. Schwartiz’s [sic] impression was right knee, degenerative meniscal
tear. The claimant was treated with a cortisone injection. (Ex. 1F)” with Ex. 1F, Pro
Health Radiology Report, Michael C. Schwartz, MD, Feb. 26, 2014.
                                            7
longer than any other medical or nonmedical source in the record, and so was well-

positioned to assess the severity of Falciano’s spinal impairments. See Ilarda v.

Chater, 1996 WL 389366, at *12 (E.D.N.Y. July 8, 1996) (“[A] treating

chiropractor’s opinion regarding the diagnosis and degree of an impairment may be

given significant weight.”); see also 20 C.F.R. § 404.1527 (the “[l]ength of the

treatment relationship and the frequency of examination” entitle non-medical

opinions to “more weight”). The opinion of Mr. Kim—the acupuncturist—similarly

constitutes “relevant” record evidence. 20 C.F.R. § 404.1545 (an ALJ must consider

“all of the relevant medical and other evidence” when assessing a claimant’s RFC);

see also id. at § 404.1527(c)(4) (“Generally, the more consistent a[n] . . . opinion is

with the record as a whole, the more weight we will give to that opinion.”). Indeed,

Falciano’s “willingness to undergo a wide range of treatments, including . . .

injections, acupuncture, and chiropractic intervention” is “weighty evidence of [a]

disability.” Cherico v. Colvin, 2014 WL 3939036, at *35 (S.D.N.Y. Aug. 7, 2014).

      Finally, this is not a case where the ALJ favored one medical source opinion

over another. Rather, the ALJ simply favored his own opinion over the opinions of

three doctors and Falciano’s treating acupuncturist. An ALJ “is free . . . to choose

between properly submitted medical opinions, [but] he is not free to set his own

expertise against that of a physician who [submitted an opinion to or] testified before

him.” McBrayer v. Sec’y of Dep’t of Health & Human Servs., 712 F.2d 795, 799 (2d

                                          8
Cir.1983). If the ALJ was unsatisfied with the available medical opinions, or

believed there to be evidentiary gaps, it was his duty to develop the record further.

See Shaw v. Chater, 221 F.3d 126, 131 (2d Cir. 2010) (“The ALJ has an obligation

to develop the record in light of the non-adversarial nature of the benefits

proceedings.”). Because ALJ Tobias “improperly substituted his own opinion for

that of a physician,” the Court finds the RFC determination legally deficient and

unsupported by substantial evidence. Hilsdorf, 724 F. Supp. 2d at 347.

                                        III.

      For the foregoing reasons, both motions for judgment on the pleadings are

denied, and the case is remanded for further proceedings consistent with this

Memorandum and Order.

      SO ORDERED.



                                               _/S/ Frederic Block___________
                                               FREDERIC BLOCK
                                               Senior United States District Judge
Brooklyn, New York
March 27, 2020




                                         9
